IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43009

WILLIAM M. WINDSOR,                            )   2016 Unpublished Opinion No. 442
                                               )
       Petitioner-Appellant,                   )   Filed: March 22, 2016
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
STATE OF IDAHO,                                )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Respondent.                             )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Daniel L. Steckel, Magistrate.

       Appeal from magistrate’s judgment denying petition for writ of habeas corpus,
       dismissed.

       William M. Windsor, Madison, South Dakota, pro se appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       William M. Windsor appeals from the magistrate’s denial of his petition for a writ of
habeas corpus. A petition for a writ of habeas corpus is a pleading analogous to a complaint and
is subject to the Idaho Rules of Civil Procedure. Lopez v. State, 128 Idaho 826, 827, 919 P.2d
355, 356 (Ct. App. 1996). Generally, appeals from magistrate decisions must be taken first to
the district court. Idaho Appellate Rule 11(a); I.R.C.P. 83(a). This Court lacks jurisdiction to
hear cases decided by a magistrate where no intermediate appeal to the district court was taken.
Olson v. Montoya, 147 Idaho 833, 839, 215 P.3d 553, 559 (Ct. App. 2009).
       Here, Windsor’s writ of habeas corpus was heard and decided by the magistrate. In
response to the magistrate’s judgment denying his petition, Windsor filed an appeal directly to

                                               1
the Idaho Supreme Court. Because Windsor did not first file an intermediate appeal to the
district court, we lack jurisdiction to hear his appeal. Thus, we need not address Windsor’s
arguments on appeal. The appeal is dismissed.




                                                2